DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 2/3/21.  Claims 1, 3-5, 7-9, 21, 22, 24-31 have been amended. Claim 33 is newly added.  Claims 6, 23, and 32 have been cancelled. Claims 10-20 are withdrawn. Claims 1-5, 7-22, 24-31, and 33 are pending.   Claims 1-5, 7-9, 21, 22, 24-31, and 33 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 21, 22, 24-26, 31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The newly added recitation of "based on detecting via the sensor, determining, via an electronic medical record (EMR), whether there is an appropriate association between the patient identifier and the infusion pump; upon determining that there is the appropriate association, providing a communication of the appropriate association to the EMR; and upon determining that there is not the appropriate association, providing an alert to the clinician device" within claim 21 appears to constitute new matter. 
The newly added recitation of "…providing an indication to turn off the infusion pump" within claim 22 appears to constitute new matter. 
The newly added recitation of "…upon determining that there is the appropriate association" within claim 24 appears to constitute new matter. 
The newly added recitation of "…upon the determination that the information corresponds to the particular order" within claim 31 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the visual indication of the infusion pump" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests Applicant amend the claim to recite “the visual indication provided via the infusion pump”.
Claim 25 recites the limitation "the appropriate association of the line check validation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 21, 22, 24-28, 30, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wehba et al. (US 2007/0233521 A) in view of Simpson et al. (US 2014/0288947 A1), and further in view of DeBelser et al. (US 2009/0270833 A1).
(A) Referring to claim 1, Wehba discloses one or more non-transitory computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: providing, via a user interface on a clinician device, one or more infusions that need a line check validation between at least a patient and an infusion pump; receiving a selection, via an interaction with the user interface on the clinician device, of one of the one or more infusions corresponding to the infusion pump; providing, via the user interface on the clinician device, an indication of the selection (para. 13, 82, 85, 77 and 174 and Figs. 4 & 6 of Wehba; note that the nurse  selects and enters the site (i.e., location on the body of the patient) of the infusion from a dropdown menu on the order details screen. Consistent with the original order as prescribed by the physician, the caregiver can modify the order and/or supply additional information such as rate, volume or other values which may be omitted in the order from the pharmacy. Also, note that the MMU  reports a portion of the initial status message to the PDA  (in MMU format) to indicate that the infusion pump  has been autoprogrammed and the caregiver has confirmed the settings. The MMU communicates to the PDA  the actual Rate, VTBI and Duration. An initial determination of whether the pump information matches the order can be done in the MMU and communicated to the PDA. Alternatively, the POC server or the POC client PDA can make the necessary comparisons. If the pump information does not match the order, the PDA gives a visual, audio or other type of negative signal, which may include an error message); and displaying the line check validation via the user interface on the clinician device (para. 86 & 33 and Fig. 6 of Wehba; The POC client 3226 screen instructs the nurse 3232 to go to the IV pump 3230 and confirm the settings on the display of the pump when they appear. The nurse 3232 also can change the settings by reprogramming the settings at the infusion pump 3230).

Simpson discloses wherein the line check validation is performed without requiring barcode scanning (para. 94, 158, 538, and 361 of Simpson; note that barcode scanning is not required as there is an option to manually enter information. Also, note that as part of the verification of the right dosage, the system can also provide verification of the settings of an infusion pump. The infusion system 210 resides, at least in part, on one or more electronic computing devices such as wireless remote personal digital assistants, workstations, physician order-entry modules, electronic tablets, processor controlled infusion pumps, or the like. The infusion system 210 can be configured to display, via one or more of the electronic computing devices, numerous hospital-definable alerts and alarms in varying forms. In an embodiment, time-based alerts are provided to remind clinicians to perform a patient care function such as, but not necessarily limited to, changing an infusion rate. Further, emergency alarms are provided such as, but not necessarily limited to, an infusion being disconnected. Moreover, less urgent messages are provided such as, but not necessarily limited to, the infusion being completed or the line being occluded).
DeBelser discloses detecting, via a first sensor, that the clinician device is within a first proximity of the infusion pump (para. 140-142 of DeBelser;  the alarm activation module 1210 can output alarm events to one or more target groups of individuals, either within audible range of the pump or through communication of the alarm to a remote computing system. The target groups in audible range can 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Simpson and DeBelser within Wehba.  The motivation for doing so would have been to administer medication in an efficient manner (para. 192 of Simpson) and to provide targeted alarms and messages to a user or a group of users to whom the message is relevant (para. 118 of DeBelser).
(B) Referring to claim 2, Wehba discloses further comprising causing the infusion pump to provide a visual indication of the line check validation (para. 77 and 174 and Figs. 4 & 6 of Wehba).  
(C) Referring to claim 4, Wehba discloses further comprising: prior to automatically performing the line check validation, providing a visual indication via the infusion pump that the infusion pump requires the line check validation; and causing the visual indication of the infusion pump to turn off upon completion of the line check validation  (para. 77 and 76 of Wehba).  
(D) Referring to claim 5, Wehba discloses wherein the line check validation further includes verifying a second association among the patient identifier and the infusion pump, an order, and a site, and wherein the media further comprises communicating the second association to the EMR for facilitating the one of the one or more infusions via the infusion pump to a patient (para. 11, 63, 64, and 77 of Wehba).  

Simpson discloses the validation occurring wirelessly and without requiring the barcode scanning (para. 94, 158, 538, and 361 of Simpson).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Simpson within Wehba.  The motivation for doing so would have been to administer medication in an efficient manner (para. 192 of Simpson).
(E) Referring to claim 7, Wehba discloses further comprising communicating information corresponding to the selection of the one of the one or more infusions to a corresponding infusion pump (para. 13 & 82 of Wehba).  
(F) Referring to claim 8, Wehba discloses further comprising documenting an infusion to the EMR upon automatically performing the line check validation (para. 64, 169, and 170 of Wehba).  
(G) Referring to claim 9, Wehba discloses further comprising communicating updates made by a clinician to a documentation corresponding to the infusion pump to the EMR (para. 78, 82, and 88 of Wehba).  
(H) Referring to claim 21, Webha discloses a method for a line check validation, the method comprising: receiving a selection, via an interaction with a user interface on a clinician device, of one of one or more infusions that need a line check validation; providing, via an interaction with the user interface on the clinician device, an indication of the selection (para. 13, 82, 85, 77, 66, 69 and 174 and Figs. 4 & 6 of Wehba;  note that the program pump request can include an Encounter ID which can include a Room, a Bed, and a Building (including Clinical Care Area or CCA). Also, note that the nurse 3232 turns on the infusion pump 3230, selects the clinical care area (CCA), and verifies that a wireless connection icon or indicator is present on the pump.).

Simpson discloses wherein the line check validation is performed without requiring barcode scanning (para. 94, 158, 538, 413, and 361 of Simpson; note that barcode scanning is not required as there is an option to manually enter information and also note that Simpson discloses room identification).
DeBesler discloses automatically performing the  line check validation to an infusion pump corresponding to the one of the one or more infusions upon detection that the clinician device is within a proximity of the infusion pump, wherein the line check validation comprises:  detecting, via a sensor, that a patient identifier is within a second proximity of the infusion pump; and based on detecting via the sensor, determining, via an electronic medical record (EMR), whether there is an appropriate association between the patient identifier and the infusion pump; upon determining that there is the appropriate association, providing a communication of the appropriate association to the EMR; and upon determining that there is not the appropriate association, providing an alert to the clinician device (para. 105, 129, 140-142, 151-153, 194, & 204, and Fig. 14 & 22 of DeBesler; The target groups in audible range can include healthcare providers within a close proximity to the medical infusion pump, or 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Simpson and DeBelser within Wehba.  The motivation for doing so would have been to administer medication in an efficient manner (para. 192 of Simpson) and to provide targeted alarms and messages to a user or a group of users to whom the message is relevant (para. 118 of DeBelser).
(I) Referring to claim 22, Wehba discloses further comprising: upon determining that there is the appropriate association and upon completion of the one of the one or more infusions, providing an indication to turn off the infusion pump; receiving an additional selection, via an interaction with the user interface on the clinician device, of another of the one of the one or more infusions (para. 63, 67, 70, and 101 of Wehba).  
Wehba and Simpson do not disclose automatically performing an additional line check validation upon detection that the clinician device is within a third proximity of a second infusion pump  corresponding to the additional selection. 
DeBesler discloses automatically performing an additional line check validation upon detection that the clinician device is within a third proximity of a second infusion pump  corresponding to the additional selection (para. 105, 129, 140-142, 151-153, 194, & 204, and Fig. 22 of DeBesler; The target groups in audible range can include healthcare providers within a close proximity to the medical infusion pump, or a patient associated with the pump).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of DeBelser within Wehba and Simpson.  The motivation for doing so would have been to provide targeted alarms and messages to a user or a group of users to whom the message is relevant (para. 118 of DeBelser).

(K) Referring to claim 25, Wehba discloses wherein, upon determining that there is the appropriate association, the appropriate association of the line check validation is communicated by a bus to the infusion pump, and wherein the method further comprises documenting, via the EMR, data associated with an infusion via the infusion pump. (para. 61-63, 78, and 88 of Wehba).  
(L) Referring to claim 26, Wehba discloses further comprising providing, via the user interface on the clinician device, a list of infusions that have not yet received the line check validation (para. 64-69 of Wehba).  
(M) Referring to claim 27, Wehba discloses a computer system useful for a line check validation, the system comprising: a non-transitory memory device for storing computer readable program code; and a processor in communication with the memory device, the processor being operative with the computer readable program code to: provide a list of infusions; provide an indication that one or more infusions in the list need the line check validation; select one of the one or more infusions in the list that need the line check validation; provide an indication of the selection (para. 13, 82, 85, 77 and 174 and Figs. 4 & 6 of Wehba; note that the nurse reviews and confirms the program)
Wehba does not expressly disclose automatically perform the line check validation to an infusion pump in response to the selection, wherein the line check validation is performed without requiring barcode scanning and comprises: detect that a patient identifier is within a proximity of the infusion pump; and Page 7 of 18 4829-7037-3073 viApplication No. 14/965,461Attorney Docket No. 27098.247657 Response Filed 02/03/2021 Reply to Office Action of: 11/03/2020based on the patient identifier being within the proximity of the infusion pump, verify via an electronic medical record (EMR) that there is an appropriate association between the patient identifier and the infusion pump; and provide a communication of the appropriate association to the EMR.
required as there is an option to manually enter information. Also, note that as part of the verification of the right dosage, the system can also provide verification of the settings of an infusion pump. The infusion system 210 resides, at least in part, on one or more electronic computing devices such as wireless remote personal digital assistants, workstations, physician order-entry modules, electronic tablets, processor controlled infusion pumps, or the like. The infusion system 210 can be configured to display, via one or more of the electronic computing devices, numerous hospital-definable alerts and alarms in varying forms. In an embodiment, time-based alerts are provided to remind clinicians to perform a patient care function such as, but not necessarily limited to, changing an infusion rate. Further, emergency alarms are provided such as, but not necessarily limited to, an infusion being disconnected. Moreover, less urgent messages are provided such as, but not necessarily limited to, the infusion being completed or the line being occluded).
DeBesler discloses automatically perform the line check validation to an infusion pump in response to the selection, wherein the line check validation comprises: detect that a patient identifier is within a proximity of the infusion pump; and Page 7 of 18 4829-7037-3073 viApplication No. 14/965,461Attorney Docket No. 27098.247657 Response Filed 02/03/2021 Reply to Office Action of: 11/03/2020based on the patient identifier being within the proximity of the infusion pump, verify via an electronic medical record (EMR) that there is an appropriate association between the patient identifier and the infusion pump; and provide a communication of the appropriate association to the EMR (para. 105, 123, 129, 140-142, 151-153, 194, & 204, and Fig. 22 of DeBesler; the alarm activation module 1210 can output alarm events to one or more target groups of individuals, either within audible range of the pump or through communication of the alarm to a remote computing system. The target groups in audible range can include healthcare providers within a close proximity to the medical infusion pump, or a patient associated with the pump.).

(N) Referring to claim 28, Wehba discloses further comprising: determine that the appropriate association between the patient identifier and the infusion pump  corresponds to a particular order. (para. 66-68 of Wehba).  
(O) Referring to claim 30, Wehba discloses further comprising: receive information from a pharmacy application and determine that the information corresponds to the particular order (para. 64, 56, 58, and 85 of Wehba).  
(P) Referring to claim 31, Wehba discloses further comprising transmit the information from the pharmacy application to a clinician device and another medical device via a bus upon the determination that the information corresponds to the particular order (Fig. 1, Fig. 5A, para. 58, 64-67, 159 of Wehba).
(Q) Referring to claim 33, Wehba discloses further comprising facilitating the one of the one or more infusions via the infusion pump to the patient and documenting data corresponding to the facilitating to the EMR (para. 12, 55, 67, 141 of Wehba).


Claims 3 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wehba et al. (US 2007/0233521 A) in view of Simpson et al. (US 2014/0288947 A1), in view of DeBelser et al. (US 2009/0270833 A1), and further in view of Jin et al. (US 2012/0042366 A1).
(A) Referring to claim 3, Wehba does not disclose further comprising: automatically providing, via the user interface on the clinician device, the one or more infusions that need the line check validation upon 
Simpson discloses automatically providing, via the user interface on the clinician device, the one or more infusions that need the line check validation; and upon displaying the line check validation via the user interface, receiving, via an interaction with the user interface on the clinician device, a second selection (para. 168, 413, 185, 217-219 and 351-353 of Simpson).
Jin discloses providing, via the user interface on the clinician device, relevant data upon detecting that the clinician device has entered a particular room (para. 30 of Jin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Simpson and Jin within Wehba and DeBelser.  The motivation for doing so would have been to administer medication in an efficient manner (para. 192 of Simpson) and to protect patient data from unauthorized access while at the same time making it easier for authorized health care providers to access the patient medical records (para. 16 of Jin).
(B) Referring to claim 29, Wehba, Simpson, and DeBelser do not expressly disclose further comprising: automatically log a clinician into the EMR upon a detection that the clinician has entered a room in which the infusion pump is located.
	Jin discloses automatically log a clinician into the EMR upon a detection that the clinician has entered a room in which the treatment is located (para. 30 of Jin).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Jin within Wehba, Simpson, and DeBelser. The motivation for doing so would have been to protect patient data from unauthorized .

	 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686